                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    FREDERICK HEATHER and DAWN                           CASE NO. C18-1179-JCC
      WASELL-HEATHER,
10                                                         MINUTE ORDER
11                           Plaintiffs,
              v.
12
      ALLSTATE PROPERTY AND CASUALTY
13    INSURANCE COMPANY,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. Pursuant to the parties’ stipulation, the
19   Court stayed this action until January 16, 2019. (Dkt. No. 12.) The Court hereby LIFTS the stay
20   in this action. The parties shall appear for a status conference on April 9, 2019 at 9:00 a.m. in
21   Courtroom 16206. (See Dkt. No. 14.)
22          DATED this 14th day of March 2019.
23
                                                             William M. McCool
24                                                           Clerk of Court

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C18-1179-JCC
     PAGE - 1
